47 F.Supp. 836 (1942)
UNITED STATES
v.
HAUPT et al.
No. 33481.
District Court, N. D. Illinois, E. D.
November 24, 1942.
*837 *838 *839 *840 *841 J. Albert Woll, U. S. Atty., of Chicago, Ill., for the Government.
Paul A. F. Warnholtz and Benedict J. Short, both of Chicago, Ill., for defendants.
CAMPBELL, District Judge.
The defendants in this case stand convicted of the crime of treason and it now becomes the solemn duty of the Court to fix punishment and impose sentence.
Where offenders stand convicted of serious crimes against the United States, it is customary for the Court, in pronouncing sentence, to recapitulate rather fully the testimony offered during the trial. This Court will depart from that procedure for the *842 reason that the testimony is still fresh in the minds of all participants in the trial. These defendants had a fair trial, a thing of the past in the country they sought to befriend. How different this trial was from the treatment given in Germany to persons accused of similar offenses against the German Reich. Here, an able, considerate and patient jury of men and women from every walk of life, representative of the finest ideals of our American commonwealth was carefully chosen by both sides. This jury heard the evidence and rendered a verdict after listening to lengthy summations and arguments ably presented by counsel.
As was indicated at the time of the argument on the motion for a new trial, the Court made its own abstract of the testimony in this case day by day as the trial progressed. The five days preceding the argument on the motion for a new trial were devoted exclusively by the Court to a careful and exhaustive review of this abstract and of the transcript of the testimony herein. The Court feels that the verdict of the jury is well founded in the evidence.
In pronouncing sentence upon these six men and women, this Court is constrained to give full consideration to the fact that our nation, and every man, woman and child in it, are engaged in a global death struggle against forces of tyranny and evil unprecedented in the history of mankind.
Our enemies seek to destroy us both by force of arms on our far-flung battle fronts and through disaffection and treacherous sabotage within our own borders.
The home front in our titanic struggle against the enemy is equally important and certainly more vulnerable than our battle lines. This is a war of people against people, as well as cannon against cannon.
To endanger this home front, therefore, is as treasonable as the act of spiking our guns in the face of the foe.
Deliberately and in secret, under the cloak of American citizenship, the agents and helpers of the saboteur scheme and connive to destroy their neighbors and this nation.
Here then is the most iniquitous offense on the unholy list of crimes, an offense which imperils at one and the same time the structure of our government, the production of the tools for victory, the lives of our production workers and citizens, and the very ideals of free humanity.
It is the Court's duty in sentencing these defendants to make sure that the punishment meted out to them will act as a timely and solemn warning to all who would attempt to commit the smallest act of sabotage, as well as to those who would treasonably traffic with the enemies of the United States. Likewise the sentence must serve notice upon the enemy that the cunningly devised scheme for the use of American citizens of German birth as pawns in the game of sabotage and espionage in this Country is doomed to failure. Citizens threatened with the torture of their relatives in Germany for failure to assist German agents in this Country must be impressed with the personal danger involved in yielding to such contemptible coercion.
A jury of their peers has held these three men and their respective wives guilty, and justice must be done them. Thus also will justice be done to the thousands of loyal German-Americans whose patriotism and devotion to the United States are beyond question. This Court does not for a moment believe the prisoners to be representative in the slightest degree of the mass of our German-born citizens. These citizens should not in any way be subjected to harassment, unfairness or prejudice as a consequence of the acts of the defendants in this case.
Counsel has urged mercy for the prisoners before the bar, particularly in the cases of the three women as mothers. There are no priorities on mercy. Like justice, it is the common hope of all. In weighing the mercy pleas for the women here involved, it also has been encumbent on the Court to consider the millions of suffering mothers of boys who are fighting this war for us, and the mothers who toil in aluminum and powder plants or on production lines in constant danger from saboteurs  mothers who have equal rights to consideration with the prisoners here. These defendants by their acts have thus forfeited any right to consideration as mothers.
However, the Court in fixing punishment does take into consideration the different degrees of guilt of the defendants as appears from the evidence. It was apparent on the trial of this cause that each of the woman defendants, though knowing *843 the seriousness and evil nature of her actions, undoubtedly followed the leadership of her husband. This being true, the Court recognizes a distinction between the husbands' and wives' degree of guilt, although clearly no such distinction exists between the degree of guilt of the respective woman defendants. This is reflected in the sentences to follow.
In the case of the husbands, the evidence shows deliberate adhering and giving aid and comfort to an enemy in time of war. To countenance such conduct by leniency while our nation fights for its very existence would be such dereliction of duty as would be second only to the treason thus condoned.
It is, therefore, the judgment of this Court upon the verdict of the jury heretofore returned that the defendants Hans Max Haupt, Erna Emma Haupt, Walter Otto Froehling, Lucille Froehling, Otto Richard Wergin and Kate Martha Wergin, and each of them, are guilty of the crime of treason as charged in the indictment in this cause.
The defendants Erna Emma Haupt, Lucille Froehling and Kate Martha Wergin, and each of them, are sentenced to the custody of the Attorney General to be imprisoned in a penitentiary for a term of twenty-five years and each of them to pay a fine of ten thousand dollars.
The defendants Hans Max Haupt, Walter Otto Froehling and Otto Richard Wergin, and each of them, are sentenced to death. Said defendants, and each of them, shall be taken from the bar of this court by the Marshal of the United States for the Northern District of Illinois and be confined by said Marshal in safe and secure custody until the twenty-second day of January, 1943; and on that day said defendants and each of them shall be by said Marshal, according to law, at some convenient place, within the Northern District of Illinois, there put to death by electrocution, that is, by causing to pass through the bodies of each of said defendants a current of electricity of sufficient intensity to cause death and the application and continuance of such current through the bodies of each of said defendants until each of said defendants be dead.
The Clerk is directed to enter appropriate orders accordingly  herewith handed down.